DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks, filed 07/18/2022, with respect to claims 1, 21 and their dependent claims have been fully considered and are persuasive.  The 103 rejections of claims 1, 21 and their dependent claims have been withdrawn. 

Election/Restrictions
This application is in condition for allowance except for the presence of claims 15,16 and 19 directed to an invention non-elected without traverse.  Accordingly, claims 15,16 and 19 have been cancelled.

Allowable Subject Matter
Claims 1-6, 21,22,25-28,32 and 37-40 are allowed over the present prior art of record.
The following is an examiner’s statement of reasons for allowance:
(Re claim 1) A fuel station controller operable to dispense fuel and drinks, the controller comprising a housing having a partition defining a fueling module space and a non-fueling module space, the controller operable to receive a value indicative of a quantity of an ingestible produce in a box and to generate an empty box alert in combination with the remaining claim language is not taught or fairly suggested by the present prior art of record.
(Re claim 21) A fuel station comprising a fuel station controller, a sensor configured to generate a signal representative of a quantity of an ingestible product held in a box, the fuel station controller determining a quantity value, initiate a reorder alert if a first low level limit and an inventory of boxes is less than a minimum quantity and initiate a change box alert if a value is less than the second low level limit in combination with the remaining claim language is not taught or fairly suggested by the present prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R WAGGONER whose telephone number is (571)272-8204. The examiner can normally be reached Mon-Thurs 5am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY R. WAGGONER
Primary Examiner
Art Unit 3655



/TIMOTHY R WAGGONER/Primary Examiner, Art Unit 3655